Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objection
Claim 14, is objected to because of the following informalities: also throughout the specification the acronym “IR”, it should be written out in THE claim what the acronym stands for. The exact terms as to enable any person skilled in the art to which it pertains, an acronym or abbreviation is not an “exact term”. Appropriate correction is required.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-6, 11, 14-16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tandon et al (Pub. No.: U.S. 2018/0211380 A1) in view of Miller (U.S. Pub No: 2015/0241457 A1). 
           Regarding claim 1, Tandon discloses a characterization method, comprising: capturing multiple images of a specimen container including a serum or plasma portion of a specimen (see abstract, a system for imaging biological samples and analyzing images of the biological samples 
           Also page 5, paragraph, [0091] the term "biological sample" refers to a sample, typically derived from a biological fluid, tissue, organ, etc., often taken from an organism suspected of having a condition such as an infection, neoplasm, mutation, or aneuploidy. Such samples include, but are not limited to sputum/oral fluid, amniotic fluid, blood, a blood fraction, fine needle biopsy samples (e.g., surgical biopsy, fine needle biopsy, etc.), urine, semen, stool, vaginal fluid, peritoneal fluid, pleural fluid, tissue explant, organ culture, cell culture, and any other tissue or cell preparation, or fraction or derivative thereof or isolated therefrom. The biological sample may be taken from a multicellular organism or it may be of one or more single cellular organisms. In some cases, the biological sample is taken from a multicellular organism and includes both cells comprising the genome of the organism and cells from another organism such as a parasite. The sample may be used directly as obtained from the biological source or following a pretreatment to modify the character of the sample. For example, such pretreatment 
           inputting image data from the multiple images to a convolutional neural network and processing the image data with the convolutional neural network (page 1, paragraph, [0006] in some implementations, the machine-learning classification model includes a convolutional neural network classifier. In some implementations, applying the machine-learning classification model to the plurality of images of cellular artifacts to classify the cellular artifacts includes: applying a principal component analysis (PCA) to the plurality of images of cellular artifacts to obtain a plurality of feature vectors for the plurality of cellular artifacts; and applying a random forest classifier to the plurality of feature vectors for the plurality of cellular artifacts to classify the cellular artifacts);
           and outputting from the convolutional neural network a classification of the serum or plasma portion as being one or more of hemolytic, icteric, lipemic, and normal (see page 7, paragraph, [0150] machine learning model--A machine learning model is a trained computational model that takes cellular artifacts extracted from an image and classifies them as, for example, particular cell types, parasites, bacteria, etc. Cellular artifacts that cannot be classified by the 
           Also page 9, paragraph, [0174] in some implementations, the sheet 101 contains or is coated with a reagent that is a stain for the white blood cells, e.g., methylene blue and/or cresyl violet. As an example of another reagent, a hemolysing agent such as saponin may be used to lyse the red blood cells in the test strip. Also page 11, paragraph, [0207] the system of this example includes two principal parts: (1) an analyzer device and (2) test strips. In some implementations, a blood sample of approximately 1-10 .mu.L (e.g., 4 .mu.L) is drawn into the capillary tube by capillary action. A staining agent (e.g., methylene blue and cresyl violet) stains the white blood cells. An image is taken of the stained cells, which may be classified and/or counted by image analysis performed by the analyzer. In some implementations, the test strip includes a hemolysing agent (saponin) that lyses the red blood cells in the test strip, thereby allowing easy identification of white blood cells). 
           However regarding claim 1, Tandon discloses (page 12, paragraph, [0207] in some implementations, a blood sample of approximately 1-10 .mu.L (e.g., 4 .mu.L) is drawn into the capillary tube by capillary action. A staining agent (e.g., methylene blue and cresyl violet) stains the white blood cells. An image is taken of the stained cells, which may be classified and/or counted by image analysis performed by the analyzer. In some implementations, the test strip 
           But does not explicitly state “the serum or plasma portion as being one or more of hemolytic, icteric, lipemic”.
           On the other hand Miller, in the same field of “identifying a characteristic of a clinical analysis specimen or a sample container”, teaches page 3, paragraph, [0032] the method may be carried out as a pre-analysis step prior to the liquid sample (specimen) being presented to a clinical analyzer for analytical analysis. In particular, embodiments according to one aspect of the present invention may provide for rapid pre-inspection for a presence of an interferent. This aspect is accomplished by subjecting a blood specimen to an appropriate centrifugation to separate the specimen into a red blood cell portion and a blood serum or plasma portion, and then testing for the presence of an interferent, such as hemolysis, icterus, and/or lipemia (hereinafter "HIL"), or other liquid non-uniformities therein (e.g., improper specimen level). 
           Also page 3, paragraph, [0033] in one aspect, if the specimen is found to contain more than a predefined amount of lipemia, then the sample may be rejected. The lipemic sample may then be subjected to a special pre-processing operation adapted to reduce an amount of lipemia therein. The specimen may then be allowed to be routinely processed for analysis or possibly retested for the presence of an interferent. In another aspect, if the specimen is found to contain more than a predefined amount of hemolysis, then the sample may be allowed to continue and be routinely processed for analytical analysis. However, the extent or degree of hemolysis may be reported along with the analytical results. Alternatively, the hemolyzed specimen may be subjected to a more sophisticated determination of the amount of hemolysis so that any analytical tests to be conducted on the specimen that are not affected by the presence of hemolysis may be 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tandon invention according to the teaching of Miller because to combine, the classifying biological samples using automated image analysis, and a convolution neural network that includes a pretreatment to separate plasma from blood, that is taught by Tandon with the further procedure, analyzing the serum or plasma portion to classify (hemolytic) or lipemic, taught by Miller, which provides an improved and accurate classification of the plasma or serum that contains hemolytic or lipemic, which can be easily implemented in a specimen identification system.
          Regarding claim 2, Tandon discloses the method of claim 1, wherein the capturing multiple images comprises different exposures for each of multiple spectra (see page 1, paragraph, [0012] in some implementations, segmenting the one or more images of the biological sample includes converting the one or more images of the biological sample from color images to grayscale images. In some implementations, segmenting the one or more images of the biological sample further includes identifying local maxima of pixel values obtained from the Euclidian distance transformation. 
           Also page 14, paragraphs, [0263] and [00271], through the segmentation process, the features identified are provided as a collection of pixels, which like all pixels in the image have associated magnitude values. These magnitude values may be monochromatic, (e.g., grayscale) or they may be chromatic such as “red, green, and blue” values. Additionally, the relative 
          Regarding claim 3, Tandon discloses the method of claim 1, wherein the capturing the multiple images comprise providing different exposure times for each spectrum of red, green, and blue (see page 1, paragraph, [0012] in some implementations, segmenting the one or more images of the biological sample includes converting the one or more images of the biological sample from color images to grayscale images. In some implementations, segmenting the one or more images of the biological sample further includes identifying local maxima of pixel values obtained from the Euclidian distance transformation. 
           Also page 14, paragraphs, [0263] and [00271], through the segmentation process, the features identified are provided as a collection of pixels, which like all pixels in the image have associated magnitude values. These magnitude values may be monochromatic, (e.g., grayscale) or they may be chromatic such as “red, green, and blue” values. Additionally, the relative 
           Regarding claim 4, Tandon discloses the method of claim 1, wherein the multiple images are captured from multiple viewpoints and comprise multi-spectral, multi-exposure images for each viewpoint (see claim 1 Tandon and Miller , also Tandon discloses page 3, paragraph, [0039] another aspect of the disclosure relates to a system including: a smear producing device configured to receive a biological sample and spread it over a substrate to separate sample features of the biological sample such that the features can be “viewed at different regions” of the substrate; a smear imaging device configured to take one more images that collectively capture all or a portion of the smear as provided on the substrate; a deep learning classification model including computer readable instructions for executing on one or more processors. The instructions cause the processors to: receive the one or more images from the smear imaging 
           Also page 12, paragraph, [0214] training a deep learning or other classification model employs a training set that includes a plurality of images having cells and/or other features of interest in samples. Collectively, such images may be viewed as a training set. The images of the training set include two or more different types of sample features associated with two or more conditions that are to be classified by the trained model. Also page 22, paragraph, [0383] each computational element may be implemented as an organized collection of computer data and instructions. In certain embodiments, an image acquisition algorithm and a machine learning model can each be viewed as a form of application software that interfaces with a user and with system software). 
           Regarding claim 5, Tandon discloses the method of claim 4, wherein the specimen container includes one or more labels occluding at least part of one viewpoint (see claim 1 Tandon and Miller , also Tandon discloses page 14, paragraphs, [0255-0259] the human gold standard labeling procedure includes collecting all or a portion of the samples of a given parasite, or other cell or condition to be classified, from a public repository (e.g., a CDC repository) or other source of imaged microscopy with appropriate label assigned. Pre-labeled images may be archived in a directory; unlabeled images may be manually labeled in accordance with morphology guidelines (e.g., CDC guidelines) for specific cellular artifact type. FIG. 7 illustrates an overview of training procedure of a classification model, according to an embodiment disclosed herein. Inputs to the training procedure are a training set of images 701 and labels 703 of cells or conditions shown in each of those images. In the depicted embodiment, multiple dimensions of data are identified in each of the images, and those dimensions are reduced using 
           Regarding claim 6, Tandon discloses the method of claim 1, wherein the convolutional neural network comprises an architecture including at least two layers including convolution and pooling, and at least two additional fully convolution layers (page 21, paragraph, [0360] convolutional networks may include local or global pooling layers, which combine the outputs of neuron clusters. They also include various combinations of convolutional and fully connected 
          Regarding claim 11, Tandon discloses the method of claim 1, wherein the classification of the serum or plasma portion comprises output options of N-classes for each of hemolytic, icteric, and lipemic (see claim 1, also page 7, paragraph, [0151] deep learning model--A deep learning model as used herein is a form of classification model. It is also a form of machine learning model. It may be implemented in various forms such as by a neural network (e.g., a convolutional neural network), etc. In general, though not necessarily, it includes multiple layers. Each such layer includes multiple processing nodes, and the layers process in sequence, with nodes of layers closer to the model input layer processing before nodes of layers closer to the model output. In various embodiments, one layers feeds to the next, etc. The output layer may include nodes that represent various classifications (e.g., granulocytes (includes neutrophils, eosinophils and basophils), agranulocytes (includes lymphocytes and monocytes), anucleated red blood cells, etc.). In some implementations, a deep learning model is a model that takes data with very little preprocessing, although it may be segmented data such as cellular artifact extracted from an image, and outputs a classification of the cellular artifact). 
          Regarding claim 14, Tandon discloses the method of claim 1, wherein the capturing the multiple images comprises backlighting with light sources comprising one or more spectra of R, G, B, white light, IR, and near IR (see page 1, paragraph, [0012] in some implementations, segmenting the one or more images of the biological sample includes converting the one or more images of the biological sample from color images to grayscale images. In some implementations, segmenting the one or more images of the biological sample further includes identifying local maxima of pixel values obtained from the Euclidian distance transformation. 

          Regarding claim 15, Tandon discloses the method of claim 1, wherein the image data from the multiple images comprises consolidated pixel or patch data from multiple exposures (see claim 1, also page 3, paragraph, [0039] another aspect of the disclosure relates to a system including: a smear producing device configured to receive a biological sample and spread it over a substrate to separate sample features of the biological sample such that the features can be viewed at different regions of the substrate; a smear imaging device configured to take one more images that collectively capture all or a portion of the smear as provided on the substrate; a deep 
          Regarding claim 16, Tandon discloses the method of claim 1, wherein the convolutional neural network further outputs N'-class segmentation data (see claim 1, also page 7, paragraph, [0151] deep learning model--A deep learning model as used herein is a form of classification model. It is also a form of machine learning model. It may be implemented in various forms such as by a neural network (e.g., a convolutional neural network), etc. In general, though not necessarily, it includes multiple layers. Each such layer includes multiple processing nodes, and the layers process in sequence, with nodes of layers closer to the model input layer processing before nodes of layers closer to the model output. In various embodiments, one layers feeds to the next, etc. The output layer may include nodes that represent various classifications (e.g., granulocytes (includes neutrophils, eosinophils and basophils), agranulocytes (includes lymphocytes and monocytes), anucleated red blood cells, etc.). In some implementations, a deep learning model is a model that takes data with very little preprocessing, although it may be 
           With regard to claims 18-20 the arguments analogous to those presented above for claims 1, 2, 3, 4, 5, 6 11, 14, 15 and 16 are respectively applicable to claims 18-20.  

 Allowable Subject Matter
Claims 7-10, 12-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
April 15, 2021